DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed November 23, 2020. Claims 1-18 were previously pending, with claim 18 withdrawn from consideration. Applicant amended claim 12. Claims 12-17 are consideration.
Applicant’s amendments to claim 12 overcame the rejection of claims 12-17 under 35 U.S.C. 112(b). The rejections of claims 12-17 under 35 U.S.C. 112(a) and U.S.C. 101 are withdrawn in favor of new rejections which articulate the issues more clearly. For this reason this office action is made non-final.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on October 9, November 23 and December 7, 2020 were filed after the mailing date of the Non-final Office Action on May 22, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
5.	The drawings were received on November 23, 2020.  These drawings are accepted. Applicant’s petition for acceptance of color drawings was granted on February 4, 2021.
	In view of the acceptance of the drawings the previously presented objections are withdrawn.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 112-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


The nature of the invention and breadth of claims
Claims 112-117 are broadly drawn to a method of detecting any disease in a human subject by producing a fragment endpoint map from cell-free DNA (cfDNA) obtained from any biological sample of the human, obtaining sequencing data from the fragments, aligning obtained sequences to a reference genome to generate outer alignment coordinates and calculating the frequencies of all the outer alignment coordinates; repeating the process for a first set of reference samples comprising cfDNA samples obtained from one or more healthy humans to produce a first reference fragment endpoint map; further repeating the process for a second set of reference samples comprising cfDNA samples obtained from one or more humans with the disease in common to produce a second reference fragment endpoint map; calculating first Pearson correlation coefficient between the fragment endpoint map and the first reference fragment endpoint map and calculating s second Pearson correlation coefficient between the fragment endpoint map and the second reference fragment endpoint map, and diagnosing disease if the second Pearson coefficient is stronger in magnitude than the first Pearson correlation.
However, as will be further discussed, there is no support in the specification and prior art for the claimed method.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Working Examples
	The specification has no working examples of any method of diagnosing disease using the claimed method steps. Specifically, Applicant did not define what “outer alignment coordinates” mean, therefore they can be considered to be single nucleotides at the 3’- and/or 5- ends of the fragments, or they could be stretches of nucleotides, such as di-, tri-, tetranucleotides, etc. Applicant did not show that frequency of any end sequences at either 3’-, 5’- or both ends enables discrimination between healthy subjects and subjects with any disease, disorder or condition, let alone diagnosis of any subject based on the frequency of cfDNA fragment ends.
	Guidance in the Specification.
	The specification provides no evidence that the claimed method would allow diagnosis of any disease, disorder or condition, including lung adenocarcinoma, using the claimed method steps.  The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention. 
The unpredictability of the art and the state of the prior art
	As can be seen from a review of the role of cfDNA in cancer management by Bronkhorst et al. (Biomol. Detect. Quant., vol. 17, 100087, pp. 1-23, 2019; previously cited), the level of unpredictability in using cfDNA in cancer diagnosis is quite high. 
The first issue mentioned by Bronkhorst et al. is poor understanding of the origins of cfDNA (page 2-3). As stated by Bronkhorst et al. (page 3, third paragraph):
“There is undoubtedly a great dearth of knowledge surrounding the origin and molecular properties of cfDNA. Although a large fraction of cfDNA has been shown to originate from apoptosis, it is becoming clear that cfDNA is released into circulation by multiple mechanisms.
Moreover, each of these mechanisms are modulated by a wide range of biological and environmental factors (many of which are inextricably linked by a complex interplay of cellular and physiological interactions) that are virtually unique to each individual. Variables may include age, gender, ethnicity, body-mass-index, organ health, smoking, physical activity, diet, glucose levels, oxidative stress, medication status, infections, menstruation, and pregnancy [42,67,68]. Besides the mechanism of release, the characteristics of cfDNA are greatly influenced by the rate of its clearance. Studies have estimated the half-life of cfDNA in circulation between 16 min and 2.5 h [69–71], but this requires further confirmation in various settings (e.g., healthy vs diseased; before surgery vs after surgery; at rest vs after exercise). Although the mechanisms by which cfDNA is cleared from blood remains poorly understood, it may be achieved by DNase I activity [72,73], renal excretion into the urine [74–76], and uptake by the liver and spleen followed by macrophagic degradation [77,78]. Clearance by these mechanisms may be further influenced by the association of cfDNA with protein complexes, extracellular vesicles, and the binding of individual cfDNA fragments to several serum proteins (e.g., Albumin, transferrin, fibrin, fibrinogen, prothrombin, globulins, C-reactive protein, HDL, Ago2, and SAA) (reviewed in [67]).”(emphasis added by examiner)
	Further, regarding cfDNA in cancer (page 3, forth paragraph):
	“Furthermore, in cancer cfDNA does not originate only from tumor cells. It also originates from cells of the tumor microenvironment, as well as other non-cancer cells (e.g., endothelial and immune cells) from various parts of the body [67]. It seems to be the case that all cells are capable of, and are likely, continuously releasing cell-specific DNA into the extracellular environment (it has yet to be found absent in in vitro studies). An important point in this regard is that the concentration of cfDNA from tumor microenvironment cells and other “healthy” cells, the concentration of tumor-derived DNA, and the abundance of genetic alterations in tumors varies significantly between individuals (reviewed in [67]). For diagnosis it may, therefore, be sufficient to look only at apoptosis-derived cfDNA originating from cancer cells. However, to better estimate tumor dynamics, mutation load, progression or assess the efficacy of treatment, the best approach may be to determine the proportion of aberrant vs wild-type DNA, including all forms of cfDNA.”(emphasis added by examiner)
	Another factor complicating determination of the tissue of origin of cfDNA is the presence of genetic mosaicism, which means presence of two or more cell populations with different genotypes within the same individual (page 3, fifth paragraph). Bronkhorst et al. conclude this section with the following (page 3, sixth paragraph):
“For these reasons, the aggregate cfDNA profile present in a single blood sample comprises a muddled blend of both "wild-type" and genetically and epigenetically altered DNA fragments released by various cells from different tissues and organs by different mechanisms under different environmental pressures. Not only does this large population of background DNA make it very difficult to detect cancer-associated alterations and make comparisons between individuals, it also significantly complicates the elucidation of the biological properties and functions of cfDNA in vivo. The magnitude of this issue is more elegantly argued in recent review articles in which the heterogeneity of blood samples is illustrated by highlighting numerous putative sources and causes that result in the presence of cfDNA in the extracellular environment [42,67]. Although it is not obvious how these issues can be solved, it is clear that basic research into the fundamental biology of cfDNA is needed to interpret the associations between the characteristics of cfDNA and the clinical manifestations of cancer, and that these associations should be given consideration during clinical validation experiments. The possible ways in which preanalytical processing of DNA can be affected by its diverse characteristics are briefly discussed in Section 4. A summary of the putative sources, corresponding characteristics, and dynamics of cfDNA in circulation is outlined in Fig. 2.”(emphasis added by examiner)
Bronkhorst et al. then analyze effects of pre-analytical steps, such as cfDNA collection, isolation and storage on the results of analytical procedures (page 5, second and third paragraph; page 6, paragraphs 1-3; Fig. 3). They conclude with the following:
“It is important to note that there is currently no consensus among researchers regarding these preanalytical steps [118–120]. This is a major source of conflicting data in the literature. Therefore, the importance of establishing a robust preanalytical workflow for cfDNA analysis, in conjunction with universal equivalence of procedures, cannot be overstated.”
Regarding utility of cfDNA in clinical oncology, and especially detection of early-stage tumor, Bronkhorst et al. teach the following (page 6, last paragraph; page 7, first paragraph):
“A realistic goal for the early diagnosis of cancer is the detection of a tumor with a diameter of approximately 5 mm (0.07 cm3), as this represents an asymptomatic stage, localized, less likely to progress, and curable. However, it seems unlikely that this goal can be met with the current cfDNA analysis strategies described above. Based on recent calculations, a tumor with a 5 mm diameter corresponds to a ratio of tumor-derived cfDNA to normal cfDNA of less than 1–100,000 copies (MAF of 0.001%) [165]. Based on observations that 1 mL of plasma from healthy subjects contains approximately 3000 whole-genome equivalents [34,166], the total amount of whole-genome equivalents in 3 L of plasma, which represents the whole blood circulation, should contain about 9,000,000 copies. Thus, in the entire cfDNA population, only one cancer genome will originate from a 1mm diameter tumor, making the chances of extracting one tumor-derived cfDNA fragment from a 10 mL blood sample very low. Indeed, this data suggests that current methods are only able to reliably detect tumors with a diameter greater than 1 cm (0.5 cm3) [165]. Although this is also considered an early stage tumor, it usually corresponds with patients that already show clinical signs and symptoms of cancer. Moreover, tumors of this size can be identified through imaging [124]. It should be noted that calculations for estimating the concentration of tumor-derived cfDNA, such as those above, are often based only on extrapolation from tumor size. However, the amount of cfDNA released by tumors is not only dependent on size, but also on turnover activity, proliferation rate, vascularization, and perfusion. Therefore, different tumor types of the same size can release different amounts of cfDNA. Moreover, the final concentration of cfDNA in circulation is influenced by the rate of its degradation and clearance (see Section 2).”
Bronkhorst et al. point out that selection of the populations used for screening is also critical (page 7, last paragraph; page 8, first paragraph):
“It should be pointed out that positive predictive values (PPV) and negative predictive values (NPV) are more informative than sensitivity and specificity in terms of screening. While PPV indicates the probability of disease if the value is positive, NPV gives the probability of being disease-free if the value is negative. Since the frequency of cancer cases is often very low, PPV may be low even if the sensitivity and specificity is higher than 90%. For example, if a population of 100,000 individuals is screened for a cancer with a prevalence of 1 in 4000 (such as ovarian or pancreatic cancer), approximately 25 people will be affected, while the remaining will be unaffected. Even if the screening test correctly identifies all affected individuals (thus 100% sensitivity), 99% specificity will yield close to 1000 false-positive results and a PPV of only 2.4%. Even if the specificity can be increased to 99.9%, the test will still yield 100 false-positive results and a PPV of 20% [165]. This can lead to significant overdiagnosis, expensive tests and undue overtreatment. Although these aspects seem obvious, some of the points are often ignored in cfDNA studies, i.e. either inappropriate controls are chosen or numbers of patients, particularly in monitoring studies, are too small to allow general and robust conclusions. Strategies for improving this includes the screening of high-risk groups (e.g., screening smokers for lung cancer or elderly people for CRC), and combining methods (e.g., using biomarkers for prescreening to stratify individuals at higher cancer risk for subsequent colonoscopy or low-dose CT scan).”
Bronkhorst et al. conclude with the following (page 8, third paragraph):
“In summary, theoretical and empirical findings suggest a limited potential of current cfDNA analysis strategies for early-stage cancer diagnostics. While the sensitivity of these methods can be moderately enhanced by incremental technological improvements, it is becoming
clear that major improvements will likely be driven by biologic based discoveries.”
	With respect to the issues of fragmentation of cfDNA and a relationship between the fragment sequences and length, the following references show that using cfDNA fragment characteristics obtained by next-generation sequencing could potentially be used for cancer detection, however, requires additional information such as presence of certain mutations to identify fragments originating from tumor cells.
	Ulz et al. (Nature Comm., vol. 10:4666, pp. 1-11, 2019) report a method of indirectly assigning cfDNA to the tissue of origin by examining nucleosome positioning adjacent to transcription factor binding sites (TFBS) based on sequencing of cfDNA (page 8 and 9, Methods). As stated by Ulz et al. (page 2, 7th and 8th paragraphs):
	“We found evidence that nucleosome plasma footprints are informative regarding TFBSs. For example, in healthy individuals, binding sites of the hematopoietic TF LYL1 were surrounded by arrays of strongly positioned nucleosomes yielding a high-amplitude oscillating coverage pattern (Fig. 1b). However, the ctDNA in the plasma from patients with cancer altered the balance between DNA from hematopoietic versus epithelial cells visible as decreased amplitudes for LYL1 (Fig. 1b). Conversely, the amplitude of the epithelial TF GRHL2 was increased in samples from cancer patients compared with those derived from healthy controls (Fig. 1b). In addition to the correlation with the ATAC-seq data, we confirmed the lineage specificity of these TFs with data of publicly available DNase hypersensitivity assays (Fig. 1b).
For further confirmation, we also conducted comparisons with ENCODE data, where mononucleosome-bound DNA fragments were generated by micrococcal nuclease (MNase) digestion (Supplementary Fig. 2a, b). Using high-molecular-weight DNA as a negative control, we did not observe a nucleosome-associated uneven coverage pattern at TFBSs (Supplementary Fig. 2c).
We next tested whether TF accessibilities as established from ATAC-seq data can be inferred from the cfDNA nucleosome occupancy patterns. However, currently no means of assessing TF accessibility and changes thereof in cfDNA exist. To implement such an approach, we first investigated TF-specific nucleosome coverage profiles, which led us to conduct calculations separately for TFBSs within and outside of TSSs (Supplementary Fig. 3). These analyses suggested that average TFBS patterns comprise two signals: a TSS-proximal (within 2 kb of TSS, resulting in a low-frequency pattern) and a TSS-distal (>2 kb away from TSS peak, generating a high-frequency pattern), corresponding to the more evenly spaced peak signal (Fig. 1c). To suppress effects on the coverage not contributed by preferential nucleosome positioning and to remove local biases from the nucleosome data, we used Savitzky–Golay filters for detrending (Methods) (Fig. 1c). Subsequently, we recorded the data range (maximum minus the minimum of the data values, corresponds to the amplitude) of the high-frequency signals as a measure for the accessibility of each TFBS. We refer to these rank values as accessibility score.”
The authors showed that the accessibility scores for certain TFBS in samples from colon cancer patients were dependent on the percentage of tumor DNA fraction (Fig. 4; p. 5, last two paragraphs; page 7, first and second paragraph).
Ulz et al. provided the following conclusion (page 8, third and fourth paragraphs):
“At the same time, cancer tests should have a high specificity to avoid potentially unsettling healthy individuals with a false positive test result, who would then be subjected to unnecessary follow-up procedures. At present, early cancer detection using liquid biopsies is in its infancy41 and comparisons with other studies are limited by differences in methodology and study design. The recent CancerSEEK study assessed levels of circulating proteins and mutations in plasma and included 388 patients with colorectal cancer, with a lower percentage of stage I and stage II patients than our study (CancerSEEK: 69%; our study: 82%)42. Whereas we achieved a better sensitivity (CancerSEEK: 65%; our cohort: 71 and 74%), the CancerSEEK study reported a high specificity for the entire study cohort of 99%42. Another study, which employed size profiling of ctDNA molecules and machine learning, described a lesser specificity than ours of 65% in samples from low-ctDNA cancers (pancreatic, renal, and glioma)43. In future applications, it will be interesting to test whether multiparameter strategies, combining different,
orthogonal approaches, will result in an improved sensitivity and specificity of plasma-based early cancer detection10.
Another limitation is that our TF nucleosome interaction maps are inevitably heterogeneous, comprising signals of all cell types that give rise to cfDNA. Furthermore, using all 504 TFs in our logistic regression model does not make our strategy specific for colon cancer. Further work will be required to identify distinct TFs subsets that are specific for different tumor types.”
	Cristiano et al. (Nature, vol. 570, pp. 385-389, plus Methods pp. 1-2 plus Extended Data, pp. 1-13, 2019) examined association of cfDNA fragment lengths with cancer by examining distribution of fragmentation profiles, defined as the ratio of short to long cfDNA fragments (Methods pp. 1-2; Fig. 1 and 2; p. 386, paragraphs 2-4). According to the authors, the fragmentation patterns reflect differences between tissues and can be used to identify tissue of origin of cfDNA (Fig. 3; page 387, page 388).
	Neither Ulz et al. nor Cristiano et al. relied on end sequences of the cfDNA fragments for the analysis.
	Finally, as evidenced by Chandrananda et al. (BMC Medical Genomics, vol. 8:29, pp. 1-19, 2015; cited in the IDS), the cfDNA fragments in circulation have end sequences which do not differentiate between the tissue origins. Specifically, Chandrananda et al. examined nucleotide signatures at cfDNA fragmentation sites in plasma samples of two pregnant women (page 3, paragraphs 6-8; page 4-6). Chandrananda et al. stated the following (page 13, third and fourth paragraph):
	“When comparing the fragment length profiles between these two components (Fig. 8) we see that the fetal distribution is shifted toward the shorter end, compared with the maternal distribution. Table 3 provides summary statistics for the two classes of fragments and shows that the median maternal fragment length in I1_M and G1_M is 174 and 171 bp respectively while the median for the fetal component is ~160 bp. We see that the fetal-specific signal is depleted for the di-nucleosomal peak (third quartile) and there are more fetal sequences with lengths shorter than that of a mono-nucleosome (first quartile for maternal fragment sizes in I1_M and G1_M is 162 and 159 bp respectively while the fetal values are calculated to be 141 and 142 bp).
	Interestingly, even though there is a marked difference in size, the position specific nucleotide pattern is very similar between maternal and fetal fragments (Fig. 9). There is also no evidence for a strand specific fragmentation signature since the 3′ ends of the fragments show the reverse complement of the 5′ pattern.”(emphasis added)
	Therefore, despite the length differences in maternal and fetal cfDNA, their end sequences were not distinguishable.
	It is clear from the above cited considerations that a multitude of factors influencing the presence and amount of cfDNA in healthy individuals and subjects with cancer makes using cfDNA for detection of cancer highly unpredictable. In addition, while certain characteristics of cfDNA fragments might be useful to determine the presence of cfDNA fragments, the end sequences of the fragments is not one of those characteristics.
Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply this method to diagnosis of any disease, including cancer. First, large populations of healthy individuals and subjects with any disease, disorder or condition, such as cancer, headaches or hepatitis, would have to be studied to determine the sequences of their cfDNA fragments. For all these individuals all possible types of samples containing cfDNA would need to be studied. For the subjects with cancer, different populations (for example, subjects with different cancer stages, subjects undergoing treatment, etc.) would need to be examined. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the presence and type of cfDNA in biological samples depends on a multitude of factors, both internal and external, the factor of unpredictability weighs heavily in favor of undue experimentation.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 112-117 are rejected under 35 U.S.C. 101 because the claimed invention is directed to at least one judicial exception without significantly more. 
The claims recite a method of diagnosing disease based on the properties of cell-free DNA fragments determined by DNA sequencing. Therefore the claims are directed to a judicial exception of a naturally occurring correlation between the presence of a cfDNA biomarker and a disease, disorder or condition. Further, the claims recite abstract ideas of mathematical calculations and relationships: alignment of sequences (alignment of strings of characters), calculating frequencies of alignment coordinates, producing endpoint maps (sets of data), comparing endpoint maps and calculating Pearson correlation coefficients, as well as identifying a disease, which is a mental process based on the obtained data.
The claims require steps of isolating cfDNA from biological samples and sequencing the cfDNAs (steps 1-3 and 7-9) and performing mathematical operations of sequence alignments, coordinate extraction coordinate frequency determination for three subjects, followed by comparison of correlation coefficients for the three frequency maps (steps 4-6 and 10-14) in order to determine whether a subject suffers from a disease, disorder or condition.
The dependent claims 113, 116 and 117 specify the different types of diseases, disorders or conditions, claim 115 specifies the types of biological samples and claim 114 includes an additional abstract step of generating a report.
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” (MPEP 2106.III) flowchart is as follows:
I. Step 1: YES. The claims are directed to a method, which is a statutory category.
II. Step 2A: YES, since the claims are directed to a natural phenomenon, i.e., a correlation between the frequencies of cfDNA fragment endpoints and the presence of diseases, disorder or condition,  and to abstract ideas of performing mathematical operations on sequencing data, as recited in steps 4-6 and 10-14 of claim 12.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exceptions (see below).
The steps of determination of sequences of cfDNA fragments (steps 1-3 and 7-9 of claim 12) are recited at a high level of generality such that they amount to insignificant presolution activity, e.g., a mere data gathering steps necessary to use the correlation. Determining sequences of the cfDNA fragments merely instructs a practitioner to use any detection technique for such sequencing.
Therefore these six steps describe conventional steps of obtaining sequencing data, which are then analyzed in the next steps 4-6 and 10-14 of the method. These further steps are directed to an abstract idea of data analysis, which may be novel, but is an abstract idea nevertheless. As stated by MPEP 2106.04(a)(2)III and MPEP 2106.04(a)(2) III A:
“In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the “realm of abstract ideas” because information is intangible:
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.),687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).
Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).”

“Another example is University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The patentee in Ambry Genetics claimed methods of screening a human’s genome for an altered BRCA gene, comprising comparing the sequence of the human’s BRCA gene with the sequence of the wild-type gene, and identifying any differences that arise. 774 F.3d at 763-764, 113 USPQ2d at 1246. The Federal Circuit determined that these claims were directed to the concept of “comparing BRCA sequences and determining the existence of alterations”, which was an “abstract mental process”. Id.”
“Other examples of this type of concept include:
i. collecting and comparing known information, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and
ii. diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).”

The next question to ask is whether the claims include an inventive concept, which amounts to “significantly more” and therefore make the claims patent-eligible under 35 U.S.C. 101. As stated in MPEP 2106.05 IA:
“Limitations that the courts have found to qualify as “significantly more” when recited in a claim with a judicial exception include:
i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a));
ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a));
iii. Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b));
iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)); or
vi. Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)).”

Upon review of the above conditions, Applicant’s claims do not present any steps that amount to “significantly more” than the judicial exception, since the first sequencing data gathering steps were well-known, conventional and routine in the art. As stated by MPEP 2106.05(d) II:
“The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.”

Therefore, considering the MPEP guidance and court cases, the steps 4-6 and 10-14 claims are directed to an abstract idea without significantly more.
This judicial exception is not integrated into a practical application because the recited steps of cfDNA isolation and sequencing, as well as the concept of using cfDNA for disease diagnosis were well known, routine and conventional in the art, as detailed by Volik et al. (Mol. Cancer Res., vol. 14, pp. 898-908, 2016; previously cited) and Schwarzenbach et al. (Nature Reviews Cancer, vol. 11, May, pp. 1-12, 2011; cited in the IDS; previously cited). 
In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
10.	No claims are allowed. No references were found teaching or suggesting claims 112-117, but they are rejected for reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 17, 2021